DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment of 8/18/21, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1 – 6 and 17 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spear (US 2,800,849) (hereinafter “Spear”) in view of Burnbaum (US 3,434,653) (hereinafter “Burnbaum”). Both references are in the applicant’s field of endeavor, a ventilation apparatus having a housing, blower wheel, and scroll. These two references, when considered together, teach all of the elements recited in claims 1 – 6 and 17 – 24 of this application.
Regarding claim 1, Spear discloses an upgrade cartridge (9, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations, and the term “upgrade” is construed as an intended use that Spear can perform since the power unit 9 can be readily demounted, col. 2 lines 62 – 66) for a ventilation apparatus (Figs. 1 and 2) having a housing (1) defining an aperture (7), the upgrade cartridge comprising: a blower wheel (11) capable of generating a fluid flow (functional limitation that blower wheels can perform, col. 2 lines 49 – 52); a scroll (12), wherein the upgrade cartridge (9) is configured to reside within the housing (1) such that the blower outlet (13) is located adjacent the housing aperture (7, Figs. 1 and 2). Spear does not explicitly disclose the scroll comprising an outermost peripheral wall defining a height of the scroll; an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll; a blower outlet defined in the scroll, the blower outlet defining a height, 

    PNG
    media_image1.png
    608
    853
    media_image1.png
    Greyscale

Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations); an intake wall extending inward from the peripheral wall over the top of the blower wheel (16, 18) to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 below, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the 

    PNG
    media_image2.png
    665
    1004
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    810
    media_image3.png
    Greyscale

Regarding claim 2, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the blower wheel defining a rotational axis and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend 
Regarding claim 3, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the blower outlet is partially defined by a straight scroll sidewall and a rounded top wall defining an apex of the blower outlet. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the straight scroll sidewall and rounded top wall as taught by Burnbaum in order smooth the shape of the blower outlet which helps reduce turbulence that might occur in the square corners of the Spear blower outlet, thereby reducing unwanted noise caused by the ventilation apparatus.
Regarding claim 4, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the scroll height is measured between a bottom of the scroll 
Burnbaum teaches the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the measuring function taught by Burnbaum in order to specify a scroll configuration in which the size of the blower outlet is smaller than the height of the scroll to thereby enable the use of a smaller diameter duct downstream of the blower outlet.
Regarding claim 5, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the blower outlet height is measured between a bottom of the scroll and the intake wall. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 10 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 6, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses a motor plate adjacent to a bottom of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches shows a motor plate (24, col. 1 lines 58 – 60) adjacent to a bottom of the scroll (top of the scroll, annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor plate as taught by Burnbaum in order to provide a means to protect a motor from small particles that are forced by a blower from a housing (Burnbaum, col. 1 lines 18 – 20).
Regarding claim 17, Spear discloses a housing (1) defining an aperture (7); a blower wheel (11) capable of generating a fluid flow (functional limitation that blower wheels can perform, col. 2 lines 49 – 52); a scroll (12) and the scroll is configured to reside within the housing such that the blower outlet (13) is located adjacent the housing aperture (7, Fig. 1 and annotated Fig. 2, above). Spear does not explicitly disclose the scroll comprising: an outermost peripheral wall defining a height of the scroll, an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll; a blower outlet defined in the scroll, the blower outlet defining a height, wherein the height of the scroll is greater than the height of the blower outlet and the scroll height transitions smoothly therebetween.
Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel (16, 18) to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a blower outlet (32) defined in the scroll (the hatched cross section of Fig. 4 shows the outlet 32 is defined as part of the scroll), the blower outlet defining a height (annotated Fig. 1), wherein the height of the scroll is greater than the height of the blower outlet (seen in annotated Fig. 1) and the scroll height transitions smoothly therebetween (there are no abrupt transitions seen in the figures). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the scroll structure as taught by Burnbaum in order to permit the blower outlet to accommodate a smaller diameter duct to attach to the outlet than one of the same height as the scroll, the smaller diameter duct being less expensive than a larger diameter duct.
Regarding claim 18, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses the blower wheel defining a rotational axis and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend 
Regarding claim 19, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 19 of this application further discloses the blower outlet is partially defined by a straight scroll sidewall and a rounded top wall defining an apex of the blower outlet. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the straight scroll sidewall and rounded top wall as taught by Burnbaum in order smooth the shape of the blower outlet which helps reduce turbulence that might occur in the square corners of the Spear blower outlet, thereby reducing unwanted noise caused by the ventilation apparatus.
Regarding claim 20, Spear as modified by Burnbaum as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses the scroll height is measured between a bottom of 
Burnbaum teaches the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the measuring function taught by Burnbaum in order to specify a scroll configuration in which the size of the blower outlet is smaller than the height of the scroll to thereby enable the use of a smaller diameter duct downstream of the blower outlet.
Regarding claim 21, Spear as modified by Burnbaum as described above teaches all the elements of claim 20 upon which this claim depends. However, claim 21 of this application further discloses the blower outlet height is measured between a bottom of the scroll and the intake wall. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 10 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 22, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 22 
Burnbaum teaches shows a motor plate (24, col. 1 lines 58 – 60) adjacent to a bottom of the scroll (top of the scroll, annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor plate as taught by Burnbaum in order to provide a means to protect a motor from small particles that are forced by a blower from a housing (Burnbaum, col. 1 lines 18 – 20).
Regarding claim 23, Spear as modified by Burnbaum as described above teaches all the elements of claim 22 upon which this claim depends. However, claim 23 of this application further discloses a motor secured to the motor plate. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches a motor (10) secured to the motor plate (24 by bolts 28 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor secured to the motor plate as taught by Burnbaum in order to drive the blower wheel to generate the fluid flow.
Regarding claim 24, Spear discloses a housing (1) defining an aperture (7); a blower wheel (11) capable of generating a fluid flow (functional limitation that blower wheels can perform, col. 2 lines 49 – 52); a scroll (12) and the scroll is configured to reside within the housing such that the blower outlet (13) is located adjacent the housing aperture (7, Fig. 1 and annotated Fig. 2, above). Spear does not explicitly disclose the scroll comprising: an outermost peripheral wall defining a height of the 
Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a rounded blower outlet (32) defined in the scroll (the hatched cross section of Fig. 4 shows the outlet 32 is defined as part of the scroll, the outlet 32 shown at least partially rounded in Figs. 1, 2, and 4), the blower outlet defining a height (annotated Fig. 1), wherein the height of the scroll is greater than the height of the blower outlet (seen in annotated Fig. 1) and the scroll height transitions smoothly therebetween (there are no abrupt transitions seen in the figures). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the scroll structure as taught by Burnbaum in order to permit the blower outlet to .
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spear as modified by Burnbaum as applied to claim 17 and 24 respectively above, and further in view of Penlesky et al. (US 7,455,500 B2) (hereinafter “Penlesky”). Penlesky is also in the applicant’s field of endeavor, a ventilation apparatus having a blower wheel and a scroll. These three references, when considered together, teach all of the elements recited in claims 25 and 26 of this application.
Spear as modified by Burnbaum as described above teaches all the elements of claims 17 and 24 upon which these claims depend. However, claims 25 and 26 of this application further discloses a duct connector assembly coupled to an exterior of the housing adjacent to the blower outlet. Spear as modified by Burnbaum does not explicitly contain this additional limitation.
Penlesky teaches a duct connector assembly (12) coupled to an exterior of the housing (14) adjacent to the blower outlet (30, Figs. 1, 2a, and 2b). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the duct connector assembly as taught by Penlesky in order to connect to a similarly sized duct that directs airflow to another location (Penlesky, col. 4 lines 20 – 25).

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. On pages 8 – 9 of the Remarks, related to claim 1, Applicant argues that it would not have been obvious to a person having ordinary skill in the art to modify the Spear reference with the Burnbaum reference because “taking the outlet (32) of Burnbaum onto the cartridge of Spear would necessarily enlarge the Spear housing in order to accommodate the Burnbaum outlet.” Applicant goes on to argue that enlarging the Spear reference would increase the raw material costs and shipping. The Office’s understanding of Applicant’s argument is that the Office is suggesting physically “tacking the outlet (32) of Burnbaum onto the cartridge of Spear” (page 8 of the Remarks). 
The Office respectfully disagrees with this assessment and is not persuaded for two reasons. First, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. ‘[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.’). MPEP 2125, II. Therefore, the size of the Burnbaum blower outlet 32 is not to scale and may not require enlarging the Spear housing at all or de minimus. Second, the Office is not suggesting a physical addition of Spear’s structure to make the claimed combination, but a modification of Spear with the scroll structure found in Burnbaum. See paragraph 7, above.
On pages 9 – 10 of the Remarks, Applicant argues that stated motivation for the combination could be accomplished in other manners without the increased costs mentioned in the Office’s stated motivation. The Office is not persuaded by this argument because the existence of other solutions is not an argument that the Office’s stated motivation is somehow in error. The rule is that to establish a prima facie case of obviousness, the Office must provide some articulated reasoning with some rational underpinning. MPEP 2142. The Office maintains that its offered motivation was proper under the rule, and that Applicant’s argument is insufficient to overcome the prima facie case of obviousness in the non-final rejection of 6/7/21. 
On page 10 of the Remarks, Applicant argues that the Office’s rejection of independent claim 17 fails for the same reasons as for claim 1. The Office likewise relies on its response related to claim 1, above. 
On pages 10 – 11 of the Remarks, related to dependent claim 25, Applicant argues that the Office’s motivation for making a claimed combination with the Penlesky reference, “in order to connect a similarly sized duct that directs airflow to another location” is unnecessary. In response, the Office points out that this motivation was explicitly provided in the Penlesky reference, and a teaching, suggestion, or motivation in the reference itself is a proper rationale for making the combination. MPEP 2143, I, G. Further on pages 10 – 11 of the Remarks, Applicant argues there is no indication that a different sized duct would be necessary. The Office notes that this misstates the passage in Penlesky that the duct connector is to “connect a similarly sized duct.” Then, integrally formed with the housing as Spear appears to disclose. Spear discloses an “outlet conduit” 7 in Figs. 1 and 2 that surrounds an aperture 8. The outlet conduit could be used to attach ducts to the housing. However, Spear is silent as to how the round outlet conduit could be attached to the rectangular housing 1 in Figs. 1 and 2, and it could be made integrally, which would be very expensive. Penlesky makes it clear that a duct connector assembly can be added as a separate component, which would greatly simplify the manufacture of the rectangular housing. 
On page 11 of the Remarks, Applicant argues that the Office’s rejection of independent claim 24 fails for the same reasons as for claim 1. The Office likewise relies on its response related to claim 1, above.
On pages 11 – 12 of the Remarks, Applicant makes the same arguments related to dependent claim 26 as for claim 25 since claims 25 and 26 are identical. The Office relies on its response related to claim 25, above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762